 

Exhibit 10.1

 

Anstellungsvertrag

Service Agreement

zwischen der

between

Gentherm GmbH,
Rudolf-Diesel-Straße 12

85235 Odelzhausen

- vertreten durch die Gesellschafterver -

sammlung, diese vertreten durch
Dan Coker -

(nachfolgend die „Gesellschaft“),

- represented by the shareholders’ meeting,
the latter represented by
Dan Coker -

(hereinafter referred to as the “Company”),

und

and

Mr. Frithjof Oldorff,
Am Weinberg 20, 85241 Hebertshausen, Germany

(„FO“, gemeinsam mit der Gesellschaft
die „Parteien“).

(“FO”, together with the Company
the “Parties”).

 

 

I.
Präambel

 

 

I.
Preamble

1.

Die Gesellschaft ist eine hundertprozentige Tochtergesellschaft der Gentherm,
Inc., einer Kapitalgesellschaft US-amerikanischen Rechts mit Sitz in Northville,
Michigan, USA, geschäftsansässig 21680 Haggerty Rd., Suite 101, Northville
Michigan 48306, USA (nachstehend „Gentherm, Inc.“). Die Gesellschaft hielt bis
zum 25.04.2014 alle Aktien an der W.E.T. Automotive Systems Aktiengesellschaft
mit Sitz in Odelzhausen, Landkreis Dachau, eingetragen im Handelsregister des
Amtsgerichts München unter HRB 119793 (nachfolgend die „W.E.T. AG“),

 

1.

The Company is a one hundred percent subsidiary of Gentherm, Inc., a legal
entity incorporated under the Laws of the United States of America with its
headquarter in Northville Michigan, business address 21680 Haggerty Rd., Suite
101, Northville Michigan 48306, USA (hereinafter “Gentherm, Inc.”). The Company
held all shares of W.E.T. Automotive Systems Aktiengesellschaft with its
registered seat in Odelzhausen, district of Dachau, registered with the
commercial register at the local court of Munich under HRB 119793 (hereinafter
“W.E.T. AG”) until 25.04.2014.

2.

Im Zuge einer Vereinfachung der Konzernstruktur der deutschen Gesellschaften des
Gentherm-Konzerns wurde die W.E.T. AG auf Grund des Verschmelzungsvertrages vom
07.04.2014 und der Beschlüsse der Gesellschafterversammlungen vom selben Tag mit
der Gesellschaft als übernehmendem Rechtsträger verschmolzen. Die Verschmelzung
wurde am 25.04.2014 in das Handelsregister der Gesellschaft als übernehmenden
Rechtsträger eingetragen („Verschmelzungsstichtag“). Mit der Eintragung der
Verschmelzung ist die W.E.T. AG erloschen.

 

2.

As part of a simplification of the group-structure of the German entities of
Gentherm-group W.E.T. AG was merged with the Company by merger agreement dated
07.04.2014 and the shareholders’ resolutions by the shareholders meetings of the
same day. The merger was registered on 25.04.2014 by the commercial register in
the Company’s registry (“Transformation Registration Date”). With this
registration of the merger W.E.T. AG ceased to exist.

3.

FO wurde durch Beschluss des Aufsichtsrats der W.E.T. AG vom 04. Mai 2007 für
die Zeit vom 1. Januar 2008 bis zum 31. Dezember 2010 zum Mitglied des Vorstands
der W.E.T. AG bestellt und es wurde mit ihm ein Dienstvertrag abgeschlossen.
Durch insgesamt drei Nachträge zum Dienstvertrag, wurde dessen Laufzeit bis zum
31.12.2016 verlängert. Am Verschmelzungsstichtag endete auch die Organstellung
von FO als Vorstand der W.E.T. AG.

 

3.

By resolution of the supervisory board of W.E.T. AG dated 04 May 2007, FO was
appointed member of the management board of W.E.T. AG for the time from
1 January 2008 until 31 December 2010 and a service agreement was concluded. By
a total of three amendments to the service agreement its’ term was extended
until 31. December 2016. On the Transformation Registration Date FO’s position
as member of the management board of W.E.T. AG ended.

 

--------------------------------------------------------------------------------

Dienstvertrag / Service Agreement // FO / Gentherm GmbH

Seite 2 von 8

 

 

 

4.

Mit Gesellschafterbeschluss vom 07.04.2014 wurde FO mit Wirkung zum
Verschmelzungsstichtag als Geschäftsführer der Gesellschaft bestellt. Ab dem
Verschmelzungsstichtag soll für FO anstelle des Vorstandsdienstvertrags dieser
Anstellungsvertrag für die Tätigkeit von FO als Geschäftsführer der Gesellschaft
gelten (nachfolgend der „Anstellungsvertrag“).

 

4.

By shareholders resolution dated 07.04.2014 FO was appointed managing director
of the Company starting with the Transformation Registration Date. From the
Transformation Registration Date on this service agreement, instead of the
Management Board Service Agreement, shall govern the functions of FO as managing
director of the Company (hereinafter the “Service Agreement”).

Dies vorausgeschickt, vereinbaren die Parteien hiermit was folgt:

 

NOW, THEREFORE, the Parties hereby agree as follows:

II.

 

II.

§ 1
Aufgaben und Pflichten

 

§ 1
Duties and Obligations

1.

In seiner Eigenschaft als Geschäftsführer der Gesellschaft übt FO in der
Gentherm-Gruppe die Funktion des „President Automotive Business Unit“ aus.

 

1.

In his capacity as managing director of the Company FO shall exercise within the
Gentherm group the function as “President Automotive Business Unit”.

2.

Dienstsitz von FO ist der Sitz der Gesellschaft in Odelzhausen, soweit FO nicht
einem anderen Dienstsitz schriftlich zustimmt.

 

2.

The place of employment is the administration of the Company in Odelzhausen,
unless otherwise agreed to in writing by FO.

3.

FO führt die Geschäfte nach Maßgabe der Gesetze, des Gesellschaftsvertrags der
Gesellschaft, dieses Anstellungsvertrags und der Geschäftsordnung für die
Geschäftsführung der Gesellschaft. FO obliegen insbesondere die Aufgaben, die
gemäß dem Geschäftsverteilungsplan der Gesellschaft zum Geschäftsbereich von FO
in seiner Funktion als „President Automotive Business Unit“ gehören.

 

2.

FO conducts the business in accordance with the laws, the articles of
association of the Company, this Service Agreement and the rules of procedure
for the management of the Company. FO exercises in particular the duties which
are part of his scope of business in his capacity as “President Automotive
Business Unit” according to the organisational chart of the Company.

4.

FO wird seine Arbeitskraft ausschließlich der Gesellschaft widmen. Jede
anderweitige Tätigkeit im beruflichen Bereich, insbesondere auch die Übernahme
von Aufsichtsrats- oder ähnlichen Mandaten, bedarf der vorherigen Zustimmung der
Gesellschafterversammlung. Auf Wunsch der Gesellschafterversammlung übernimmt FO
Aufsichtsratsmandate und ähnliche Ämter in Gesellschaften, an denen die
Gesellschaft beteiligt ist, sowie eine Tätigkeit in Verbänden, denen die
Gesellschaft angehört. Die Gesellschaft stimmt zu, dass FO die zum Zeitpunkt der
Unterzeichnung dieses Vertrags übernommenen Tätigkeiten (z.B. bei der IHK)
weiterhin im Interesse des Unternehmens bekleidet.

 

4.

FO shall dedicate his entire working capacity exclusively to the benefit of the
Company. The assumption of any other professional function, in particular the
assumption of supervisory or similar offices, requires the prior consent of the
shareholders‘ meeting. Upon request of the shareholders‘ meeting FO will assume
supervisory and similar offices in companies in which the Company holds a
participation, as well as functions in associations in which the Company is a
member. The Company approves that FO continues to serve in the other
professional functions that he holds at the time of the conclusion of this
Service Agreement (e.g. the international chamber of commerce council) in the
interest of the Company.

5.

FO darf im Geschäftszweig der Gesellschaft weder für eigene noch für fremde
Rechnung Geschäfte machen. Er wird sich während der Dauer des
Anstellungsvertrags nicht an einem Unternehmen beteiligen, das mit der
Gesellschaft oder einem mit ihr verbundenen Unternehmen in Wettbewerb steht oder
in wesentlichem Umfang Geschäftsbeziehungen mit ihr unterhält. Eine Beteiligung
zum Zwecke der privaten Vermögensanlage von bis zu 5 % des Grund- oder
Stammkapitals ist zulässig; ungeachtet dessen ist eine Beteiligung von FO an der
Gentherm, Inc. in jedem Fall unbeschränkt zulässig.

 

5.

FO is not allowed to conduct business for his own or a third party’s account in
the business area of the Company. During the term of the Service Agreement, FO
will not acquire a participation in a company which is in competition with the
Company or one of the Company’s affiliated companies or which has a material
business relationship with the Company. A participation for private investment
purposes of up to 5 % of the nominal share capital (Grund- oder Stammkapital) is
permissible; notwithstanding the aforementioned, a participation of FO in
Gentherm, Inc. is in any case permissible without restrictions.

 

--------------------------------------------------------------------------------

Dienstvertrag / Service Agreement // FO / Gentherm GmbH

Seite 3 von 8

 

 

 

6.

Bei Diensterfindungen im Sinne des Gesetzes über Arbeitnehmererfindungen, die FO
während der Dauer des Anstellungsvertrags macht, gelten die Vorschriften dieses
Gesetzes entsprechend. Die Verwertung von technischen oder organisatorischen
Verbesserungsvorschlägen von FO steht ohne besondere Vergütung ausschließlich
der Gesellschaft zu.

 

6.

In case FO should make, during the term of the Service Agreement, service
inventions within the meaning of the German Employee Inventions Act (Gesetz über
Arbeitnehmererfindungen), the provisions of this act shall apply mutatis
mutandis. The realisation of technical or organisational suggestions of
improvement made by FO may exclusively be made by the Company without any
additional remuneration.

§ 2
Vertragsdauer

 

§ 2
Term

1.

Der Anstellungsvertrag beginnt mit dem Verschmelzungsstichtag und endet am
31. Dezember 2016, ohne dass es einer Kündigung bedarf. Das Recht für beide
Parteien zur Kündigung aus wichtigem Grund bleibt unberührt.

 

1.

The Service Agreement takes effect with the Transformation Registration Date and
ends 31 December 2016 without the necessity of a notice. The right for both
Parties to terminate this Agreement for good cause remains unaffected.

2.

Die Kündigung bedarf der Schriftform. Die Kündigung durch FO ist an die
Gesellschafterversammlung zu richten.

 

2.

The notice of termination must be made in writing. If termination is made by FO,
the notice of termination must be declared towards the shareholders’ meeting.

3.

Die Bestellung von FO zum Geschäftsführer kann durch Beschluss der
Gesellschafterversammlung jederzeit widerrufen werden, unbeschadet seiner
Entschädigungsansprüche aus diesem Anstellungsvertrag. Der Widerruf gilt als
Kündigung des Anstellungsvertrags zum nächstzulässigen Zeitpunkt.

 

3.

The appointment of FO as managing director may be withdrawn at any time by way
of a shareholders’ resolution, notwithstanding the claims of FO for compensation
according to this Service Agreement. The withdrawal shall be construed as a
notice of termination with effect as at the next possible date.

4.

Die Gesellschaft ist berechtigt, FO während der Laufzeit dieses
Anstellungsvertrags jederzeit von seiner Tätigkeit für die Gesellschaft
freizustellen. Dies gilt insbesondere im Fall eines Widerrufs der Bestellung als
Geschäftsführer.

 

4.

At any time during the term of this Agreement the Company is entitled to relieve
FO from his service obligation. This shall apply in particular in case of a
withdrawal of the appointment of FO as managing director.

  § 3
Bezüge

 

§ 3
Remuneration

1.

FO erhält als Vergütung für seine Tätigkeit ein Jahresgehalt in Höhe von brutto
EUR 350.000,00 („Grundgehalt“), das in zwölf gleichen Raten am Ende eines jeden
Monats gezahlt wird. Soweit die Tätigkeit von FO in einem Vertragsjahr
unterjährig beginnt oder endet, ist das Grundgehalt zeitanteilig geschuldet. Mit
der Vergütung sind sämtliche Überstunden abgegolten. Das Grundgehalt kann
jährlich durch die Gesellschafterversammlung unter Berücksichtigung der
wirtschaftlichen Lage der Gesellschaft, der individuellen Leistungen von FO und
der allgemeinen Geldentwertung auf seine Angemessenheit überprüft und nach
billigem Ermessen durch die Gesellschafterversammlung erhöht werden.

 

1.

FO is entitled to an annual gross salary in the amount of EUR 350,000.00 (“Base
Salary”), payable in twelve monthly arrears at the end of each calendar month.
To the extent the functions of FO start or end during a contract year, the Base
Salary is owed pro rata temporis. With the Base Salary all overtime shall be
paid for. The Base Salary can be reviewed annually with regard to its
appropriateness by the shareholder’s meeting under consideration of the economic
situation of the Company, the individual performance of FO and the general
inflation, and may be raised by the shareholder’s meeting in its equitable
discretion.

2.

Zusätzlich zu seinem Grundgehalt gemäß vorstehendem Absatz 1 nimmt FO am
„Gentherm Bonus Plan“ teil und erhält auf dieser Grundlage eine Tantieme nach
Maßgabe der folgenden Bestimmungen.

 

2.

In addition to his Base Salary according to the preceding paragraph 1, FO
participates in the “Gentherm Bonus Plan” and is thus entitled to the payment of
a bonus in accordance with the following provisions.

 

--------------------------------------------------------------------------------

Dienstvertrag / Service Agreement // FO / Gentherm GmbH

Seite 4 von 8

 

 

 

 

a.

Als Teilnehmer des Gentherm Bonus Plans erhält FO jährlich einen
erfolgsabhängigen Bonus (nachfolgend der „Gentherm-Bonus“). Die Zielgröße für
den Gentherm-Bonus ist jeweils 50 % des Grundgehalts von FO gemäß § 3 Abs. 1 des
Anstellungsvertrages (nachfolgend das „Bonus-Ziel“).

 

 

a.

In his capacity as participant of the Gentherm Bonus Plan FO is entitled to an
annual performance-based bonus (hereinafter the “Gentherm Bonus”). The target
amount for the Gentherm Bonus is in each case 50 % of the Base Salary of FO
pursuant to Section 3 para. 1 of the Service Agreement (hereinafter the “Bonus
Target”).

 

b.

Im Hinblick auf die Bestimmung des Gentherm-Bonusses legen der Chief Executive
Officer der Gentherm, Inc. und FO zweimal jährlich jeweils im Einvernehmen
bestimmte Ziele für das kommende Halbjahr des jeweiligen Geschäftsjahres fest
(Januar bis Juni und Juli bis Dezember) die Ziele werden sodann durch das
„Gentherm Compensation Committee“ gebilligt (nachfolgend die
„Gentherm-Bonus-Ziele“).

 

 

b.

With regard to the determination of the Gentherm Bonus the Chief Executive
Officer of Gentherm, Inc. and FO shall establish mutually, twice a year, certain
objectives for the upcoming half-year of the respective business year (January
until June and July until December) the objectives are approved by the “Gentherm
Compensation Committee” (hereinafter the “Gentherm Bonus Objectives”).

 

c.

Die Höhe des Gentherm-Bonusses wird zweimal jährlich vom Gentherm Compensation
Committee im Namen des Gentherm Board of Directors jeweils für das
vorangegangene Halbjahr des Geschäftsjahres nach eigenem Ermessen unter
Berücksichtigung des Ergebnisses und der wirtschaftlichen Lage der Gesellschaft
sowie der individuellen Leistungen von FO festgesetzt, letztere insbesondere in
Abhängigkeit vom Grad der Erreichung der Gentherm-Bonus-Ziele.

 

 

c.

The amount of the Gentherm Bonus is established twice a year by the Gentherm
Compensation Committee at its sole discretion on behalf of the Gentherm Board of
Directors for the respective preceding half-year of the business year under
consideration of the results and the economic situation of the Company as well
as the individual performance of FO, the latter in particular depending from the
degree of achievement of the Gentherm Bonus Objectives.

 

d.

Die Auszahlung des Gentherm-Bonusses, jeweils für das vorangegangene Halbjahr
des Geschäftsjahres, erfolgt spätestens innerhalb von 30 Tagen, nachdem das
Gentherm Board of Directors die jeweiligen Halbjahresergebnisse gebilligt hat,
also regelmäßig im August für das erste Halbjahr des Geschäftsjahres (Januar bis
Juni) und im Februar für das zweite Halbjahr des (vorangegangenen)
Geschäftsjahres (Juli bis Dezember). Ungeachtet der Billigung der
Halbjahresergebnisse durch das Gentherm Board of Directors erfolgt die
Bestimmung der Höhe des Gentherm-Bonusses durch das Gentherm Compensation
Committee gemäß vorstehender lit. c.; die Zielgröße für den Gentherm-Bonus ist
50 % des Grundgehalts von FO gemäß § 2 Abs. 1 dieser Vereinbarung, der
Gentherm-Bonus kann aber auch darüber oder darunter liegen. Das Gentherm
Compensation Committee soll den Gentherm Bonus Plan zu jeder Zeit nach seinem
eigenen Ermessen abändern oder beenden können.

 

 

d.

Payout of the Gentherm Bonus, in each case for the preceding half-year of the
respective business year, is made at the latest within 30 days after the
Gentherm Board of Directors has approved the respective half-year results, i.e.
regularly in August for the first half-year of the business year (January until
June) and in February for the second half-year of the (preceding) business year
(July until December). Notwithstanding the approval of the half-year results of
the business year by the Gentherm Board of Directors, the determination of the
amount of the Gentherm Bonus is made by the Gentherm Compensation Committee in
accordance with the preceding lit. c.; the target amount for the Gentherm Bonus
is 50 % of the Base Salary of FO pursuant to Section 2 para. 1 of this
Agreement, but may also be below or above. The Gentherm Compensation Committee
shall have discretion to modify or terminate the Gentherm Bonus Plan at any time
in its sole discretion.

3.

Die Gesellschaft stellt FO einen Dienstwagen der Oberklasse zur Verfügung, der
auch privat genutzt werden kann. Die private Nutzung ist von FO gemäß den
jeweils gültigen deutschen steuerlichen Vorschriften als geldwerter Vorteil zu
versteuern. Die Marke und das Modell des Dienstwagens müssen zuvor von der
Gesellschafterversammlung genehmigt werden.

 

3.

The Company shall make available to FO a luxury company car which may also be
used for private purposes. The private use is taxable by FO as financial benefit
(geldwerter Vorteil) according to applicable German tax law, as amended from
time to time. The make and the model of the company car must be approved
beforehand by the shareholder’s meeting.

 

--------------------------------------------------------------------------------

Dienstvertrag / Service Agreement // FO / Gentherm GmbH

Seite 5 von 8

 

 

 

4.

FO ist im Hinblick auf langfristige Anreizvergütungen, die von der Gentherm,
Inc. in unregelmäßigen Abständen gewährt werden (Long Term Incentive,
nachfolgend „LTI“), bezugsberechtigt. LTI können etwa in Form von
Aktienoptionen, Belegschaftsaktien mit Sperrfrist und / oder
Aktienwertsteigerungsrechten (Aktienoptionen mit Barausgleichspflicht) gewährt
werden. LTI können von der Gentherm, Inc. auf der Grundlage einer Entscheidung
des Board of Directors unter Berücksichtigung des Ergebnisses und der
wirtschaftlichen Lage der Gesellschaft gewährt werden. Über die Art, den Umfang
und die Höhe der Beteiligung von FO an LTI entscheidet das Board of Directors
nach eigenem Ermessen.

 

4.

FO is eligible with regard to long-term incentive remuneration which is granted
by Gentherm, Inc. from time to time (Long Term Incentive, hereinafter “LTI”).
LTI can be granted, e.g., in the form of stock options, restricted stock units
and / or stock appreciation rights (cash paid options). LTI can be granted by
Gentherm, Inc. based on a decision of the Board of Directors under consideration
of the results and the economic situation of the Company. The Board of Directors
will decide in its own discretion about the form, the extent and the amount in
which FO participates in LTI.

5.

Mehr-, Sonntags- und Feiertagsarbeit ist mit den Bezügen von FO gemäß diesem § 3
abgegolten.

 

5.

Overtime as well as work on Sundays and public holidays is compensated with the
remuneration granted to FO according to this Section 3.

6.

Die Gesellschaft erstattet FO belegte Reisekosten und Bewirtungsauslagen
entsprechend den jeweils gültigen Festlegungen der Gesellschaft und den jeweils
gültigen deutschen steuerrechtlichen Richtlinien.

 

6.

The Company reimburses to FO travel and hospitality expenses upon presentation
of receipts in accordance with the rules of the Company and the applicable
German taxation guidelines, as amended from time to time.

§ 4
Bezüge bei Krankheit /
Versicherung

 

§ 4
Remuneration upon Sickness /
Insurance

1.

Wird FO an der Ausübung seiner Tätigkeit durch Krankheit oder andere durch ihn
nicht verschuldete Gründe gehindert, so erhält er für die Dauer von sechs
Monaten, längstens jedoch bis zur Beendigung dieses Anstellungsvertrages, sein
zeitanteiliges Grundgehalt gemäß § 3 Abs. 1 sowie die zeitanteilige Tantieme
gemäß § 3 Abs. 2 weiter (nachfolgend die „Gehaltsfortzahlung“). Im Falle des
Todes von FO erhält seine Witwe ein Drittel der Gesamtbezüge gemäß § 3 Abs. 1
und 2 für das zum Zeitpunkt des Todes laufende Geschäftsjahr. Bis zum Zeitpunkt
des Todesfalles gezahlte Leistungen werden dabei nicht angerechnet.

 

1.

In case FO cannot fulfil his duties due to sickness or other reasons for which
he is not responsible, he is entitled to a pro rata temporis payment of his Base
Salary pursuant to Section 3 para. 1 as well as pro rata the Gentherm-Bonus
according to Section 3 para. 2 for a period of six months, at the longest,
however, until the termination of this Service Agreement (hereinafter the
“Continued Payment”). In case of death of FO his widow shall receive a third of
the total remuneration according to Section 3 para. 1 and 2 of the current
fiscal year at the time of death. Any compensation paid until the time of death
shall not be set-off.

2.

Die Gesellschaft wird FO für die Dauer des Anstellungsvertrags gegen Unfall
versichern, und zwar mit EUR 2.000.000,00 für den Invaliditätsfall und
EUR 1.000.000,00 für den Todesfall. Der Versicherungsschutz im Rahmen dieser
Versicherung umfasst alle beruflichen und außerberuflichen Unfälle. Die
Versicherungsprämien trägt die Gesellschaft.

 

2.

The Company will insure FO for the term of the Service Agreement against
accident; the insurance sum is EUR 2,000,000.00 in case of invalidity and EUR
1,000,000.00 in case of death. The insurance protection within this insurance
covers all business and non-business related accidents. The insurance premiums
are borne by the Company.

§ 5
Urlaub

 

§ 5
Vacation

FO hat Anspruch auf einen angemessenen Jahresurlaub (d.h. nicht mehr als 30
Arbeitstage pro Kalenderjahr), dessen Zeitpunkt und Dauer er selbst festlegt.
Seinen Urlaub hat FO so zu disponieren, dass die Interessen der Gesellschaft
gewahrt bleiben, und im Übrigen vorab mit dem Chief Executive Officer der
Gentherm, Inc. und den übrigen Geschäftsführern der Gesellschaft abzustimmen.

 

FO is entitled to an appropriate annual vacation (i.e. not to exceed 30 working
days per calendar year), the point of time and the duration of which are
determined by himself. FO shall determine his vacation in such way that the
interests of the Company are respected and is subject to prior coordination with
the Chief Executive Officer of Gentherm, Inc. and the other managing directors
of the Company.

 

--------------------------------------------------------------------------------

Dienstvertrag / Service Agreement // FO / Gentherm GmbH

Seite 6 von 8

 

 

 

§ 6
D&O-Versicherung

 

§ 6
D&O Insurance

Die für FO in seiner Eigenschaft als Mitglied des Vorstands der W.E.T. AG
bestehende D&O-Versicherung wird nach dem Verschmelzungstichtag zugunsten von FO
als Geschäftsführer der Gesellschaft auf Kosten der Gesellschaft ohne
Selbstbehalt fortgeführt. Die Gesellschaft wird die D&O-Versicherung für
mindestens zehn Jahre nach dem Verschmelzungsstichtag und für mindestens fünf
Jahre nach dem Ausscheiden von FO als Geschäftsführer der Gesellschaft – je
nachdem, welcher Zeitpunkt später eintritt – ohne Verschlechterung
aufrechterhalten und FO für den genannten Zeitraum eine persönliche
Nachmeldefrist einräumen. Die Gesellschaft ist verpflichtet, FO unverzüglich
über drohende Schadensersatzansprüche der Gesellschaft oder von Dritten wegen
Pflichtverletzungen während seiner Zeit als Mitglied des Vorstands der W.E.T. AG
oder als Geschäftsführer der Gesellschaft zu unterrichten.

 

The D&O insurance which is existing for FO in his capacity as member of the
management board of W.E.T. AG will continue and remain without personal
deductible at the expenses of the Company after the Transformation Registration
Date in favour of FO in his capacity as managing director of the Company. The
Company will sustain the D&O insurance to the same extent and without
restrictions for at least ten years after the Transformation Registration Date
and for at least five years after termination of the services of FO as managing
director of the Company, whichever occurs last; in addition, the Company will
grant to FO a personal reporting period for the aforementioned time. The Company
is obliged to inform FO immediately about impending damage claims of the Company
or of third parties based on violations of duties during his term of office as
member of the management board of W.E.T. AG or as managing director of the
Company.

§ 7
Sonstige Leistungen,
Beitrag zur Altersvorsorge

 

§ 7
Additional Services,
Contribution to Retirement Provisions

1.

Die Gesellschaft erstattet FO, jeweils 100 % der gesetzlichen Höchstbeiträge zur
gesetzlichen Rentenversicherung, Krankenversicherung, Pflegeversicherung und
Arbeitslosenversicherung. Bei Inanspruchnahme einer privaten Krankenversicherung
und privater Pflegeversicherung erstattet die Gesellschaft die monatlichen
Beiträge.

 

1.

The Company reimburses to FO 100 % of the maximum contributions as determined by
law to each of the statutory pension, health, long-term care and unemployment
insurance. If FO engages in a private health and long-term care insurance, the
Company reimburses to FO the monthly contributions.

2.

Für den Fall, dass die Verschmelzung dazu führt, dass FO der
Versicherungspflicht in der gesetzlichen Rentenversicherung unterliegt, und
demgegenüber die Versicherungspflicht nicht bestünde, wenn die W.E.T. AG in der
Rechtsform der AG fortgeführt würde, erhöht sich das Grundgehalt (§ 3 Abs. 1) –
ungeachtet der Regelungen in vorstehendem Absatz 1 – um die entsprechenden
Versicherungsbeiträge, sodass die Versicherungspflicht für FO im Ergebnis (unter
Berücksichtigung sämtlicher gezahlter oder zu zahlender Steuern) nicht mit
finanziellen Belastungen verbunden ist und somit im Hinblick auf die Vergütung
von FO neutral ist.

 

2.

In case the Transformation has the effect that FO is subject to the statutory
pension insurance obligation, and otherwise such obligation would not be at hand
if W.E.T. AG would persist in the legal form of a German Stock Corporation
(Aktiengesellschaft, AG), the Base Salary (Section 3 para. 1) – notwithstanding
the provisions in the preceding paragraph 1 – is increased by the respective
insurance contributions with the consequence that, as a result, the insurance
obligation (taking into consideration all taxes paid or payable) does not cause
financial burdens to FO and is thus neutral with regard to the remuneration of
FO.

§ 8

Verschwiegenheitspflicht,

Rückgabe von Unterlagen

 

§ 8

Confidentiality,

Return of Documents

1.

FO ist verpflichtet, insbesondere auch während der Zeit nach Beendigung des
Anstellungsvertrages, alle vertraulichen Informationen über das Geschäft, die
Vertragsbeziehungen, Abschlüsse, Geschäfte oder besonderen Angelegenheiten der
Gesellschaft oder von mit ihr verbundenen Unternehmen geheim zu halten und diese
Informationen nicht für seinen eigenen oder den Nutzen anderer zu verwenden.
Vertraulich in diesem Sinne sind insbesondere die in vorstehendem § 1 Abs. 5
bezeichneten Erfindungen, Urheberrechte sowie das Know-how.

 

1.

FO is obliged, in particular also after the termination of the Service
Agreement, to keep confidential all confidential information regarding the
business, the contractual relationships, agreements, business affairs or special
matters of the Company or of affiliated companies and to use this information
not for his own benefit or for the benefit of third parties. Confidential in
this respect are in particular the inventions, copyrights and the know-how as
listed in Section 1 para. 5.

 

--------------------------------------------------------------------------------

Dienstvertrag / Service Agreement // FO / Gentherm GmbH

Seite 7 von 8

 

 

 

2.

Während des Dienstverhältnisses wird FO auf Verlangen der Gesellschaft,
spätestens aber bei Beendigung des Dienstverhältnisses unaufgefordert, der
Gesellschaft alle in seinem Besitz befindlichen oder seinem Zugriff
unterliegenden Akten und sonstigen den Geschäftsbetrieb der Gesellschaft oder
verbundener Unternehmen betreffende Unterlagen – insbesondere alle Pläne,
Kunden, Preislisten, Druckmaterial, Urkunden, Zeichnungen, Notizen, Entwürfe –
sowie Kopien davon zurückgeben, ohne Rücksicht darauf, ob er sie von der
Gesellschaft selbst oder von verbundenen Unternehmen erhalten hat. Sinngemäß
gilt das Gleiche für nicht körperliche Informationen und Materialien, etwa
Computerprogramme oder auf Datenträgern gespeicherte Informationen. Ein
Zurückbehaltungsrecht von FO ist ausgeschlossen.

 

2.

FO shall return, during the term of his services on the Company’s request, at
the latest, however, upon termination of his services without request by the
Company being necessary, all files and further documents related to the
Company’s business or the business of affiliated companies – in particular all
plans, clients, price lists, print material, deeds, drawings, notes, drafts – as
well as copies thereof which are in his possession or which he has access to,
regardless of whether he has received them from the Company or an affiliated
company. The same shall apply mutatis mutandis to all non-physical information
and materials, e.g. computer software and information saved on storage mediums.
A right of retention of FO is excluded.

§ 9

Schlussbestimmungen

 

§ 9

Final Provisions

1.

Sollten einzelne Bestimmungen des Anstellungsvertrages unwirksam sein oder
werden, so berührt dies die Gültigkeit der übrigen Bestimmungen nicht. Anstelle
der unwirksamen Bestimmung soll eine angemessene Regelung gelten, die dem am
nächsten kommt, was die Parteien nach ihrer wirtschaftlichen Zwecksetzung
gewollt haben. Das gleiche gilt im Falle einer vertraglichen Lücke.

 

1.

In case individual provisions of the Service Agreement are or become invalid,
this shall not affect the validity of the remaining provisions. The invalid
provision shall be replaced by an adequate provision which comes closest to the
economic intentions of the Parties. The same shall apply in case of a gap in the
Service Agreement.

2.

Änderungen und Ergänzungen des Anstellungsvertrages, einschließlich dieses
Schrifterfordernisses, bedürfen zu ihrer Wirksamkeit der Schriftform. Dies gilt
auch für die Aufhebung dieser Klausel.

 

2.

Amendments and supplements to the Service Agreement, including this written form
requirement, must be made in writing in order to be effective. This does also
apply to the cancellation of this clause.

3.

Der Anstellungsvertrag ersetzt ab seinem Beginn (§ 2 Abs. 1 Satz 1) sämtliche
vorhergehenden dienstvertraglichen Beziehungen und Regelungen zwischen den
Parteien.

 

3.

Starting from its beginning (Section 2 para. 1 sentence 1) the Service Agreement
replaces all prior service relationships and agreements between the Parties.

4.

Dieser Anstellungsvertrag unterliegt dem Recht der Bundesrepublik Deutschland.
Gerichtsstand für alle sich aus oder in Zusammenhang mit diesem
Anstellungsvertrag ergebenden Streitigkeiten ist, soweit gesetzlich zulässig,
München.

 

4.

This Service Agreement is subject to the laws of the Federal Republic of
Germany. The Place of jurisdiction for all disputes arising out of or in
connection with this Service Agreement is, as far as legally permissible,
Munich.

5.

Die deutsche Fassung dieses Anstellungsvertrages ist maßgeblich.

 

5.

The German version of this Service Agreement shall prevail and be decisive.

  



 

--------------------------------------------------------------------------------

Dienstvertrag / Service Agreement // FO / Gentherm GmbH

Seite 8 von 8

 

 

 

Northville, / Michigan, USA, this

 

Odelzhausen, den / this

22 day of September 2014

 

22 day of September 2014

  /s/ Daniel R. Coker

 

  /s/ Frithjof Oldorff

Gentherm GmbH,

vertreten durch die Gesellschafterversammlung /

represented by the shareholders‘ meeting,

diese vertreten durch Dan Coker /

the latter represented by Dan Coker

 

Frithjof Oldorff

Die Alleingesellschafterin der Gentherm GmbH, die Gentherm, Inc., tritt hiermit
diesem Anstellungsvertrag im Hinblick auf sämtliche sich für sie hieraus
ergebenden Verpflichtungen als weitere Partei bei.

 

The sole shareholder of Gentherm GmbH, Gentherm, Inc., hereby accedes to this
Service Agreement as further Party with regard to all obligations resulting for
it hereof.

Northville / Michigan, USA,

den / this 22 day of September 2014

 

Northville / Michigan, USA,

den / this 22 day of September 2014

  /s/ Daniel R. Coker

 

 

  /s/ Barry G. Steele

 

Gentherm, Inc.

vertreten durch / duly represented by

Daniel R. Coker und / and Barry G. Steele

 

Gentherm, Inc.

vertreten durch / duly represented by

Daniel R. Coker und / and Barry G. Steele

* * *

 

 